MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 215 
Docket:	      Han-17-135	
Submitted	
  On	Briefs:	 October	24,	2017	
Decided:	     November	14,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                            	
                                           v.	
                                            	
                                  NEIL	D.	SALISBURY	
	
	
PER	CURIAM	

       [¶1]	 	 Neil	 D.	 Salisbury	 appeals	 from	 a	 judgment	 of	 conviction	 of	

operating	 after	 suspension	 (Class	 E),	 29-A	 M.R.S.	 §	 2412-A(1-A)(A)	 (2016),	

operating	 without	 a	 license	 (Class	 E),	 29-A	 M.R.S.	 §	 1251(1)(A)	 (2016),	 and	

operating	 an	 unregistered	 vehicle	 (Class	 E),	 29-A	 M.R.S.	 §	351(1)(B)	 (2016),	

entered	by	the	trial	court	(Hancock	County,	Mallonee,	J.)	after	a	jury	found	him	

guilty.		On	appeal,	he	primarily	challenges	the	court’s	jurisdiction.		We	affirm	

the	judgment.	

       [¶2]	 	 Contrary	 to	 Salisbury’s	 contentions,	 as	 a	 matter	 of	 law,	 the	 court	

had	 both	 personal	 and	 subject	 matter	 jurisdiction	 over	 this	 matter.	 	 See	

15	M.R.S.	 §	 1(1)	 (2016);	 17-A	M.R.S.	 §§	 7(1)(A),	 (5)	 (2016);	 State	 v.	 Pelletier,	

2015 ME 129,	¶	5,	125 A.3d 354;	State	v.	St.	Onge,	2011 ME 73,	¶	13,	21 A.3d
2 

1028.		During	the	course	of	the	trial	and	on	appeal,	Salisbury	also	raised	other	

arguments,	 though	 he	 forfeited	 most	 of	 these	 issues	 on	 appeal	 by	 failing	 to	

offer	 any	 legal	 argument	 with	 citation	 to	 proper	 authority.	 	 See	 Mehlhorn	 v.	

Derby,	2006 ME 110,	¶	11,	905 A.2d 290.		To	the	extent	that	he	has	adequately	

presented	these	arguments,	we	find	them	without	merit.		Specifically,	

     • The	 court	 did	 not	 err	 or	 abuse	 its	 discretion	 in	 quashing	 Salisbury’s	
       subpoena	 of	 the	 assistant	 district	 attorney,	 who	 had	 no	 relevant	
       evidence	to	provide,	see	M.R.	Evid.	401,	402;	M.R.U.	Crim.	P.	17;	State	v.	
       Watson,	1999 ME 41,	¶	5,	726 A.2d 214;		
     	
     • The	 judge	 was	 properly	 appointed,	 see	 Laprel	 v.	 Going,	 2014 ME 84,	
       ¶¶	15-20,	96 A.3d 67;		
	
     • The	court	did	not	abuse	its	discretion	in	reasonably	limiting	the	duration	
       of	 Salisbury’s	 opening	 argument,	 cf.	 State	 v.	 Liberty,	 498 A.2d 257,	 260	
       (Me.	1985);	
	
     • The	 court	 properly	 denied	 Salisbury’s	 requested	 jury	 instructions	 and	
       instructed	the	jury	fully	on	the	applicable	law,	see	State	v.	Hofland,	2012
ME 129,	¶	18,	58 A.3d 1023;		
	
     • There	was	no	basis	for	the	court	to	hear	a	trespass	“claim”	in	the	context	
       of	 a	 criminal	 trial,	 see	 M.R.U.	 Crim.	 P.	 12(a)	 (providing	 a	 list	 of	
       permissible	 pleadings	 in	 a	 criminal	 case	 that	 does	 not	 include	
       counterclaims);	 cf.	 M.R.	 Civ.	 P.	 80F(d)(2)	 (disallowing	 counterclaims	
       even	in	civil	traffic	infraction	matters);	and		
	
     • There	was	no	interstate	travel	here,	but	even	if	there	had	been,	the	right	
       to	 travel	 may	 properly	 be	 limited	 by	 states	 to	 ensure	 public	 safety,	 see	
       Saenz	 v.	 Roe,	 526 U.S. 489,	 498	 (1999);	 Pelletier,	 2015 ME 129,	 ¶¶	 6-7,	
       125 A.3d 354;	 State	 v.	 Elliott,	 2010 ME 3,	 ¶	 18,	 987 A.2d 513;	 State	 v.	
       Quinnam,	367 A.2d 1032,	1034	(Me.	1977).		
                                                                                       3	

   We	 discern	 no	 error	 or	 abuse	 of	 discretion	 and	 therefore	 affirm	 the	 trial	

   court’s	judgment.	

   	
         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	      	    	      	
	
Neil	D.	Salisbury,	appellant	pro	se	
	
Toff	 Toffolon,	 Dept.	 Dist.	 Atty.,	 District	 Attorney’s	 Office,	 Ellsworth,	 for	
appellee	State	of	Maine	
	
	
Hancock	County	Unified	Criminal	Docket	docket	number	CR-2016-624	
FOR	CLERK	REFERENCE	ONLY